DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 11-13  have been considered but are moot in view of the new grounds of rejection necessitated by the amendment filed 2 November 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosen (US 2021/0293510) in view of further in view of Holly (US 11,002,517).
Regarding claim 11, Rosen discloses a method of reworking a firearm comprising: reworking a firearm that comprises a slide, a barrel with an opening from which a projectile can be expelled, a frame, a trigger, a handle, forward and rear sights, and a magazine well for inserting therein a magazine (Fig. 2) and fastening a charging handle attachment 210 to said slide (Par. 0039: a user manipulates the slide 20 using the sighting device 200, the common surface to do so is the almost vertical front side 210. The hard, broad surface is easily findable even in low lighting conditions and allows hands, objects or auxiliary items to contact the surface and move the slide 20 backwards”), said charging handle attachment comprising a base member and a pulling member that extends from said base member, wherein said pulling member comprises a pair of side members that extend from said base member and which join to form a cross member parallel to said base member, said side members and said cross member defining an opening through which said forward and rear sights of the firearm are viewable (clearly seen in Fig. 2-5); and wherein fastening said charging handle attachment to said slide comprises fastening said base member to said cutout clearly seen in Fig. 2-5).
The difference between Rosen and the claimed invention is that Rosen does not disclose wherein the charging handle attachment being completely forward of a rear sight of the firearm or expressly disclose forming a cutout on the rear portion of the slide.    
Holly teaches an analogous firearm with a firearm slide accessory that is completely forward of a rear sight 132 (Fig. 4) and forming a cutout in a rear portion of the slide to accommodate the firearm slide accessory (“Recessed area 118 may be machined into upper surface 116, such as by milling”).
It would be obvious to one having ordinary skill in the art at the time the invention was filed to have modify Rosen such that there was a recessed formed in the slide and the charging handle attachment was completely forward of a rear sight such that modify Holly et al in view Costet to obtain the desired result of having a firearm accessory attached to a slide with a backup iron sight to provide a user with multiple sighting options.

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rosen and Holly, as applied to claims 11 above, in further view of Niswander et al (US 2020/0025520) [hereinafter Niswander].
Regarding claim 12, the combination of Rosen and Holly does not discloses wherein an underside of said base member is formed with a key groove.
Niswander teaches that it is known in the art of firearm slide accessories to provide a key groove 152 on the base of the slide accessory (as seen in Fig. 3D; Par. 0042) to engage the recess of the firearm slide.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the combination of Rosen and Holly such that there was a key groove, in view of Niswander, to obtain the desired result of more securely attaching the accessory to the slide groove of the firearm.
Regarding claim 13, the combination of Rosen and Holly does not disclose wherein a portion of said base member is formed with serrations that match external serrations of said slide.
Niswander teaches that it is known in the art of firearm slide accessories to provide a portion of said base member is formed with serrations 156 that match external serrations of said slide (Fig. la; Par. 0043).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the combination of Rosen and Costet such that there was serrations on the base member, in view of Niswander, to obtain the desired result of providing a texture surface which matches the slide of a firearm and given an enhanced grip to the slide.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641